NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4573-18T2

YANNI PATSAROS, Individually
and KELLI PATSAROS and
GEORGE PATSAROS, Individually
and as Parents of YANNI PATSAROS,

          Plaintiffs-Appellants,

v.

GREATER EGG HARBOR REGIONAL
HIGH SCHOOL DISTRICT and/or
ABSEGAMI HIGH SCHOOL and/or
SHAWN SCANNELL and/or ANDREW
BERGMAN and/or ZACH HAMMOND,
jointly, severally, individually and/or
in the alternative,

          Defendants-Respondents,

and

GALLOWAY TOWNSHIP BOARD OF
EDUCATION and/or ATLANTIC COUNTY
DEPARTMENT OF EDUCATION and/or
CHRIS HENCHY,

          Defendants.
            Submitted August 25, 2020 – Decided September 16, 2020

            Before Judges Alvarez and Gooden Brown.

            On appeal from the Superior Court of New Jersey, Law
            Division, Atlantic County, Docket No. L-0773-17.

            Hasner and Hasner, PA, attorneys for appellants (Louis
            G. Hasner, of counsel and on the briefs; David L.
            Hasner, on the briefs).

            Madden & Madden, PA, attorneys for respondents
            Greater Egg Harbor Regional High School District,
            Absegami High School, Shawn Scannell, and Zachary
            Hammond (Michael V. Madden and Regina M.
            Philipps, on the brief).

            O'Brien & Ryan, LLP, attorneys for respondent Andrew
            Bergman (Melissa L. Mazur and Paul E. Peel, on the
            brief).

PER CURIAM

      Plaintiffs Yanni Patsaros, Kelli Patsaros, George Patsaros, individually

and as Parents of Yanni Patsaros, appeal from the June 7, 2019 summary

judgment dismissal 1 of their complaint against defendants Greater Egg Harbor

Regional High School District and/or Absegami High School and/or S hawn

Scannell and/or Andrew Bergman and/or Zach Hammond. For the following

reasons, we affirm.


1
   The judge filed an amplification of her initial decision a few days later
pursuant to Rule 2:5-1(b).
                                                                      A-4573-18T2
                                      2
       On December 22, 2014, Yanni Patsaros (Yanni), then sixteen, was injured

at wrestling practice at his high school when another participant accidentally

stepped on his head. Yanni had wrestled recreationally since he was five years

old.

       The following facts are undisputed, inform our legal analysis, and were

relied upon by the judge. No headgear was worn during the practice. Wrestling

headgear, however, primarily protects from deformities of the ear, not

concussions such as the one Yanni suffered as a result of the incident. Without

specifics, plaintiffs allege the mats were too close together. 2 Yanni claims the

coach, defendant Shawn Scannell, whispered to him that he should minimize the

extent of his injury to his trainer. Regardless, Scannell immediately sent Yanni

to the trainer, defendant Andrew Bergman, who barred him from practicing

further that day. Bergman filled in a report about the incident. That night,

Yanni's mother called Bergman, and it was agreed Yanni would be monitored

and sit out practice the following day, December 24.        Bergman performed

"sideline tests" and kept Yanni from practice that day as well, recommending

that he see a physician. While at an off-site practice on December 24, at which



2
  The Law Division judge was provided with a video of the practice, which was
not available to us on appeal.
                                                                         A-4573-18T2
                                       3
Bergman was not present and contrary to his instruction, Yanni "shadow

wrestled and performed monkey rolls." He stopped when he became sick to his

stomach. Ultimately, Yanni's physician diagnosed him as having suffered a

concussion and ordered him to stop engaging in sports activities during the

remainder of the school year.

      The judge found these facts warranted summary judgment for defendants.

She opined that plaintiffs did not establish a breach of the duty of supervision

since they had no evidence that the practice, during which players were in close

proximity and not wearing helmets, "was being conducted in a reckless or out -

of-control manner before plaintiff was injured." She noted that the session was

supervised by four coaches, and that immediately after the incident Scannell

"attended to [Yanni] and sent him to the athletic trainer for treatment and

evaluation." Yanni was thereafter pulled out of practice and referred to his own

physician. As a result, the judge concluded that the injury was caused not from

a lack of appropriate school supervision, or reckless conduct on the part of

school staff, but merely from Yanni's participation in a "recreational sport

activity." Since there was no breach of any duty, and no disputed material facts,

she entered summary judgment.

      On appeal, plaintiffs raise the following claims of error:


                                                                         A-4573-18T2
                                        4
            POINT I

            THIS COURT SHOULD REVERSE THE LOWER
            COURT'S FINDING THAT A RECKLESSNESS
            STANDARD APPLIES TO RESPONDENT'S DUTY
            TO APPELLANT AND APPLY A NEGLIGENCE
            STANDARD.

            POINT II

            EVEN UNDER A RECKLESSNESS STANDARD,
            DEFENDANTS, [THE DISTRICT], [ABSEGAMI],
            [SCANNELL], AND [HAMMOND] ("DEFENDANT
            ABSEGAMI"), AND [BERGMAN], DID NOT MEET
            THEIR BURDEN OF SHOWING THAT THERE IS
            NO ISSUE OF MATERIAL FACT AS TO THEIR
            RECKLESS ACTIONS.

      We review summary judgment decisions de novo. Davis v. Brickman

Landscaping, Ltd., 219 N.J. 395, 405 (2014) (citing Manahawkin Convalescent

v. O’Neill, 217 N.J. 99, 115 (2014)). We "apply the same standard governing

the trial court—we view the evidence in the light most favorable to the non-

moving party." Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584 (2012).

In this case, the key relevant facts are not in dispute. The issue is whether, as a

matter of law, defendants are entitled to dismissal.

      Plaintiffs argue that the judge erred in employing the reckless standard.

They assert the standard applies only to other participants in the sport, not to




                                                                           A-4573-18T2
                                        5
those who supervise. As to the supervisors, plaintiffs suggest, the standard

should be ordinary negligence.

      The reckless conduct language stems from Crawn v. Campo, 136 N.J. 494,

508 (1994). In that case, the Court stated:

            Our conclusion that a recklessness standard is the
            appropriate one to apply in the sports context is founded
            on more than a concern for a court's ability to discern
            adequately what constitutes reasonable conduct under
            the highly varied circumstances of informal sports
            activity. The heightened standard will more likely
            result in affixing liability for conduct that is clearly
            unreasonable and unacceptable from the perspective of
            those engaged in the sport yet leaving free from the
            supervision of the law the risk-laden conduct that is
            inherent in sports and more often than not assumed to
            be "part of the game." One might well conclude that
            something is terribly wrong with a society in which the
            most commonly-accepted aspects of play—a traditional
            source of a community's conviviality and cohesion—
            spurs litigation. The heightened recklessness standard
            recognizes a commonsense distinction between
            excessively harmful conduct and the more routine
            rough-and-tumble of sports that should occur freely on
            the playing fields and should not be second-guessed in
            courtrooms.

            [Campo, 136 N.J. at 508].

      Before reaching the issue, it bears stating that nothing in the record

indicates the school authorities, or the player who injured Yanni for that matter,

were reckless. For purposes of the motion, we will accept Yanni's recollection


                                                                          A-4573-18T2
                                        6
that the coach told him to minimize the extent of his injury when he spoke with

the trainer, the trainer completed the appropriate report, suggesting to Yanni's

mother that he be kept out of practice until cleared. Two days after the incident,

Yanni briefly participated in drills – which occurred off-site. His participation

was contrary to Bergman's instruction. Yanni did not again practice.             He

prudently followed the advice of the school authorities and consulted with his

own physician. Nothing in this sequence equates to reckless behavior.

      Even if school coaches and trainers must "exercise reasonable supervisory

care for the safety of students entrusted to them, and [are accountable] for

injuries resulting from failure to discharge that duty[,]" a lesser standard – they

did so here. Jerkins v. Anderson, 191 N.J. 285, 296 (2007) (quoting Caltavuturo

v. City of Passaic, 124 N.J. Super. 361, 366 (App. Div. 1973)). They are

expected to act with that degree of care "which a person of ordinary prudence,

charged with comparable duties, would exercise under the same circumstances. "

C.H. by Cummings v. Rahway Bd. of Educ., 459 N.J. Super. at 236, 243 (App.

Div. 2018) (quoting Caltavuturo, 124 N.J. Super. at 366). This duty extends to

foreseeable dangers that may arise from the careless or intentional acts of others.

See Frugis v. Bracigliano, 177 N.J. 250, 268 (2003). Nothing in this record

supports the claim that school officials failed to exercise reasonable supervisory


                                                                           A-4573-18T2
                                        7
care over the participants in the practice. Nor does it support a claim that after

the incident, they unreasonably performed their supervisory duties.

      Viewing the evidence in the light most favorable to plaintiffs, the non-

moving party, defendants are nonetheless entitled to judgment as a matter of

law. Plaintiffs presented no circumstances that demonstrated the manner in

which the practice was conducted, or its aftermath, was at fault. Defendants'

supervision of the sport activity was reasonable.

      Affirmed.




                                                                          A-4573-18T2
                                        8